DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, please replace “(Mw(weight-average molecular weight)/(Mn(number-average molecular weight)” with “(weight average molecular weight (Mw)/number average molecular weight (Mn))”.  Preferably, one may recite “(weight-average molecular weight/number-average molecular weight (Mw/Mn))”.  The term precedes the symbol, and this format is consistent with that recited in lines 11 to 14 of claim.  

Claim 1 is objected to because of the following informalities:  In line 6, please replace “Mz(Z-average molecular weight)/Mw(weight-average molecular weight)” with “Z-average molecular weight (Mz)/weight average molecular weight (Mw)”.  Preferably, one may recite “Z-average molecular weight/weight average molecular weight (Mz/Mw)”.    

Claim 1 is objected to because of the following informalities:  In line 8, please replace “COI (Comonomer Orthogonal Index)” with “comonomer orthogonal index (COI)”.  The term precedes the symbol, and this format is consistent with that recited in Equation 1.  

Claim 1 is objected to because of the following informalities:  In line 10, claim states that “SCB number at Mz” represents average number of branches derived from comonomers at Z-average molecular weight.  It appears that SCB represents an average number of short chain branches.  The term SCB should be defined here rather than later in the claim at line 16.  

Claim 1 is objected to because of the following informalities:  In line 11, claim states that “SCB number at Mn” represents average number of branches derived from comonomers at number average molecular weight.  It appears that SCB represents an average number of short chain branches.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “the entire” with “an entire”.  

Claim 6 is objected to because of the following informalities:  In line 1, please replace “the content” with “a content”.  

Claim 6 is objected to because of the following informalities:  In line 2, please insert “comonomer” after “alpha-olefin”.

Claim 8 is objected to because of the following informalities:  In line 4, please replace “(Mw(weight-average molecular weight)/(Mn(number-average molecular weight)” with “(weight average molecular weight (Mw)/number average molecular weight (Mn))”.  Preferably, one may recite “(weight-average molecular weight/number-average molecular weight (Mw/Mn))”.  The term precedes the symbol, and this format is consistent with that recited in lines 14 to 18 of claim.  

Claim 8 is objected to because of the following informalities:  In line 6, please replace “Mz(Z-average molecular weight)/Mw(weight-average molecular weight)” with “Z-average molecular weight (Mz)/weight average molecular weight (Mw)”.  Preferably, one may recite “Z-average molecular weight/weight average molecular weight (Mz/Mw)”.  

Claim 8 is objected to because of the following informalities:  In line 7, please replace “COI (Comonomer Orthogonal Index)” with “comonomer orthogonal index (COI)”.  The term precedes the symbol, and this format is consistent with that recited in Equation 1.  

Claim 8 is objected to because of the following informalities:  In line 9, please replace “the TREF” with “a temperature rising elution fractionation (TREF)”.  

Claim 8 is objected to because of the following informalities:  In line 9, please replace “the area” with “an area”.  

Claim 8 is objected to because of the following informalities:  In line 10, please replace “the total” with “a total”.  

Claim 8 is objected to because of the following informalities:  In line 13, claim states that “SCB number at Mz” represents average number of branches derived from comonomers at Z-average molecular weight.  It appears that SCB represents an average number of short chain branches.  The term SCB should be defined here rather than later in the claim at line 19.  

Claim 8 is objected to because of the following informalities:  In line 11, claim states that “SCB number at Mn” represents average number of branches derived from comonomers at number average molecular weight.  It appears that SCB represents an average number of short chain branches.  

Claim 9 is objected to because of the following informalities:  In line 1, the definition “(Temperature Rising Elution Fractionation)” is superfluous and may be deleted as the term “TREF” will have been defined in independent claim 8; see paragraph 11, supra.  

Claim 9 is objected to because of the following informalities:  In line 2, please replace “the number” with “a number”.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “MI (Melt Index)” with “melt index (MI)”.  

Claim 11 is objected to because of the following informalities:  In line 10, please replace “(Mw(weight-average molecular weight)/(Mn(number-average molecular weight)” with “(weight average molecular weight (Mw)/number average molecular weight (Mn))”.  Preferably, one may recite “(weight-average molecular weight/number-average molecular weight (Mw/Mn))”.  The term precedes the symbol, and this format is consistent with that recited in lines 17 to 22 of claim.  

Claim 11 is objected to because of the following informalities:  In line 11, please replace “Mz(Z-average molecular weight)/Mw(weight-average molecular weight)” with “Z-average molecular weight (Mz)/weight average molecular weight (Mw)”.  Preferably, one may recite “Z-average molecular weight/weight average molecular weight (Mz/Mw)”.  

Claim 11 is objected to because of the following informalities:  In line 12, please replace “COI (Comonomer Orthogonal Index)” with “comonomer orthogonal index (COI)”.  The term precedes the symbol, and this format is consistent with that recited in Equation 1.  

Claim 11 is objected to because of the following informalities:  In line 13, please replace “the TREF” with “a temperature rising elution fractionation (TREF)”.  


Claim 11 is objected to because of the following informalities:  In line 14, please replace “the area” with “an area”.  

Claim 11 is objected to because of the following informalities:  In line 14, please replace “the total” with “a total”.  

Claim 11 is objected to because of the following informalities:  In line 17, claim states that “SCB number at Mz” represents average number of branches derived from comonomers at Z-average molecular weight.  It appears that SCB represents an average number of short chain branches.  The term SCB should be defined here rather than later in the claim at line 23.  

Claim 11 is objected to because of the following informalities:  In line 19, claim states that “SCB number at Mn” represents average number of branches derived from comonomers at number average molecular weight.  It appears that SCB represents an average number of short chain branches.  

Claim 12 is objected to because of the following informalities:  In line 5, please replace “MI” with “melt index (MI)”.  

Claim 12 is objected to because of the following informalities:  On page 8, line 4, the word “polymerized” is superfluous and may be deleted.  

Claim 12 is objected to because of the following informalities:  On page 8, line 8, please replace “(Mw(weight-average molecular weight)/(Mn(number-average molecular weight)” with “(weight average molecular weight (Mw)/number average molecular weight (Mn))”.  Preferably, one may recite “(weight-average molecular weight/number-average molecular weight (Mw/Mn))”.  The term precedes the symbol, and this format is consistent with that recited in lines 17 to 22 of claim.  

Claim 12 is objected to because of the following informalities:  On page 8, line 9, please replace “Mz(Z-average molecular weight)/Mw(weight-average molecular weight)” with “Z-average molecular weight (Mz)/weight average molecular weight (Mw)”.  Preferably, one may recite “Z-average molecular weight/weight average molecular weight (Mz/Mw)”.  
Claim 12 is objected to because of the following informalities:  On page 8, line 10, please replace “COI (Comonomer Orthogonal Index)” with “comonomer orthogonal index (COI)”.  The term precedes the symbol, and this format is consistent with that recited in Equation 1.  

Claim 12 is objected to because of the following informalities:  On page 8, line 11, please replace “When” with “when”.  

Claim 12 is objected to because of the following informalities:  On page 8, line 11, please replace “the TREF” with “a temperature rising elution fractionation (TREF)”.  

Claim 12 is objected to because of the following informalities:  On page 8, line 12, please replace “the area” with “an area”.  

Claim 12 is objected to because of the following informalities:  On page 8, line 12, please replace “the total” with “a total”.  

Claim 12 is objected to because of the following informalities:  On page 8, line 15, claim states that “SCB number at Mz” represents average number of branches derived from comonomers at Z-average molecular weight.  It appears that SCB represents an average number of short chain branches.  The term SCB should be defined here rather than later in the claim at page 8, line 21.  

Claim 12 is objected to because of the following informalities:  On page 8, line 17, claim states that “SCB number at Mn” represents average number of branches derived from comonomers at number average molecular weight.  It appears that SCB represents an average number of short chain branches.  

Claim 13 is objected to because of the following informalities:  In line 2, please replace “the central” with “a central”.  

Claim 15 is objected to because of the following informalities:  In line 1, please replace “the content” with “a content”.  

Claim 15 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 17 is objected to because of the following informalities:  In line 2, please replace “the central” with “a central”.  

Claim 19 is objected to because of the following informalities:  In line 1, please replace “the content” with “a content”.  

Claim 19 is objected to because of the following informalities:  In line 2, please replace “the total” with “total”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the second polymer” in line 2 of claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (US 2014/0179873).
Example 1A of Lam et al. discloses an ethylene-hexene copolymer having a comonomer content of 2.6 mole % and exhibiting a melt index (I2) of 0.58 g/10 min, a density of 0.9208 g/cm3, a ratio Mw/Mn of 4.78, a ratio Mz/Mw of 2.33, and Mw = 97,300.  Reference is silent with regard to comonomer orthogonal index, however, one of ordinary skill in the art would have found it obvious to approximate this property from Figure 3 which depicts short chain branches (SCB) per 1000 carbon atoms against a GPC curve for a first polyethylene copolymer.  The ethylene-hexene copolymer has a Mz value of 226,400 (log Mz = 5.35) and Mn value of 20,300 (log Mn = 4.31).  From Figure 3, one determines the number of short chain branches at Mz at about 11 SCB per 1000 carbon atoms, and one determines the number of short chain branches at Mn at about 19 SCB per 1000 carbon atoms.  It follows that the comonomer orthogonal index (COI) may be calculated as (19 -11)/(5.35 – 4.31) = 7.7.  


Example 1C of Lam et al. discloses an ethylene-hexene copolymer having a comonomer content of 2.1 mole % and exhibiting a melt index (I2) of 0.52 g/10 min, a density of 0.922 g/cm3, a ratio Mw/Mn of 4.51, a ratio Mz/Mw of 2.67, Mw = 119,814, and a ratio I21/I2 of 33.5.  The ethylene-hexene copolymer has a Mz value of 319,542 (log Mz = 5.50) and Mn value of 26,594 (log Mn = 4.42).  From Figure 3, one determines the number of short chain branches at Mz at about 11 SCB per 1000 carbon atoms, and one determines the number of short chain branches at Mn at about 20 SCB per 1000 carbon atoms.  It follows that the comonomer orthogonal index (COI) may be calculated as (21 -11)/(5.50 – 4.42) = 9.3.  
Based on these observations, one of ordinary skill in the art would reasonably believe that exemplary ethylene-hexene copolymers of the prior art exhibit a (COI) set forth in instant claims.  Since the PTO cannot perform experiments, the burden is shifted to the Applicant to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
     
Claims 1, 2, 4-9, 11-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 11,332,553; relying on foreign application priority date of January 18, 2019).  
Example 1-10 of Kim et al. discloses an ethylene-hexene copolymer having a comonomer content of 2.1 mole % and exhibiting a melt index (I2) of 0.47 g/10 min, a density of 0.9139 g/cm3, a ratio Mw/Mn of 5.37, a ratio Mz/Mw of 2.79, Mw = 139,793, a comonomer orthogonal index (COI) of 8.83,wherein an average short chain branch number per 1000 carbon atoms is 16.47, and wherein an area of deconvoluted TREF curve having a peak at 50 to 74 ºC is 53.26 %.  The ethylene-hexene copolymer prepared in the presence of a (Pr-Cp)2HfCl2 catalyst using a two-stage polymerization process in which a slurry pre-polymerization reactor and a gas phase reactor are connected in series.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claims 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of cited references teaches a polyolefin exhibiting a melt index ratio I21/I2 of 17 to 40 and a deconvoluted TREF curve having an area of a peak at 60 to 70 ºC of 40 to 65 %.  None of cited references teaches method of instant claims for preparing polyolefin having a melt index ratio I21/I2 of 17 to 40.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






Claims 11-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,332,553.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to substantially the same method of preparing a polyolefin resin exhibiting properties set forth in instant claims.  While copending claims do not recite apparatus used in polymerization, one of ordinary skill in the art learns from the disclosure that the polyolefin resin of copending claims is prepared in the presence of a (Pr-Cp)2HfCl2 catalyst using a two-stage polymerization process in which a slurry pre-polymerization reactor and a gas phase reactor are connected in series (see Examples 1-9 to 1-12).  One of ordinary skill in the art would have found it obvious that a ratio of first and second polymer is substantially the same as claimed ratio in order to exhibit substantially the same polyolefin properties.    
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Claims 11-15 and 17-19 are directed to an invention not patentably distinct from claims 1-5 of commonly assigned U.S. Patent No. 11,332,553 for the same reasons elucidated in preceding paragraph 54. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 11,332,553, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
September 10, 2022